department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c january cc intl br uilc number release date internal_revenue_service national_office field_service_advice memorandum for connecticut-rhode island district_counsel cc ner ctr har from senior technical reviewer cc intl br03 subject this field_service_advice responds to your undated memorandum that was received in this office on date additional information was received on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer product fco standard industry classification category x activity y issue whether taxpayer’s revised return position properly allocates and apportions its research_and_development r d expenditures_for purposes of computing its allowable foreign_tax_credit conclusion based on the facts as developed taxpayer’s revised return position does not properly allocate and apportion its r d expenditures_for purposes of computing its allowable foreign_tax_credit in particular taxpayer’s application of the gross_sales method of apportionment should be adjusted to consider its nonmanufacturing controlled foreign corporations’ sales facts we understand the facts as follows taxpayer is a consolidated_group of domestic corporations that develops manufactures markets and services product taxpayer holds leading market shares within its specific market segments taxpayer held stock in controlled foreign subsidiaries during the years at issue taxpayer wholly owned of these subsidiaries it owned percent of the remaining subsidiary these foreign subsidiaries constitute controlled_foreign_corporations cfcs within the meaning of sec_957 of the internal_revenue_code during calendar years and the tax years at issue taxpayer sold product to customers within the united_states taxpayer also sold product to its cfcs who in turn sold product to customers abroad with the exception of fco taxpayer’s cfcs did not engage in any developmental or manufacturing activities taxpayer also conducted a substantial service business during the years at issue this service business which grew out of product’s sophisticated and complex nature included product maintenance repair and refinement many of taxpayer’s customers purchased separate service contracts that included field service customer support applications assistance and extensive training taxpayer’s cfcs conducted similar service businesses taxpayer conducted substantial product-related r d during the years at issue taxpayer did not have any formal agreement to licence or to sell any intangible_property generated by its r d to its nonmanufacturing cfcs taxpayer’s originally filed forms allocated and apportioned its r d expenditures_for purposes of computing its allowable foreign_tax_credit to the extent not governed by exclusive geographic allocation taxpayer allocated its r d expenditures to standard industry classification group sic code x a major group within the manufacturing division sic code x refers to activity y see executive office of the president office of management and budget standard industry classification manuel taxpayer then apportioned these expenses between domestic and foreign_source_income on the basis of gross_sales taxpayer applied the gross_sales method in a manner that considered all of its cfcs’ sales upon examination taxpayer proposes to revise the apportionment of its and r d expenses in particular taxpayer has requested an adjustment that reflects a revised application of the gross_sales method that does not consider its nonmanufacturing cfcs’ sales taxpayer’s revised computation continues to consider fco’s sales at issue is the correctness of taxpayer’s revised return position law and analysis the foreign_tax_credit provisions require taxpayer to utilize various categories of foreign source taxable_income see eg sec_904 and d to compute these amounts taxpayer must allocate its deductions between u s source foreign source and worldwide classes of gross_income and as necessary apportion the worldwide and foreign source amounts the allocation and apportionment rules emphasize the factual relationship between deductions and classes of gross_income in the case of r d the rules recognize that r d is an inherently speculative activity that findings may contribute unexpected benefits and that the gross_income derived from successful r d must bear the cost of unsuccessful r d see sec_1_861-8 and e i a for calendar years and taxpayer allocated and apportioned its r d expense deductions in accordance with either sec_864 or revproc_92_56 1992_2_cb_409 sec_864 governs the first months of taxpayer’s taxable_year as well as all of see sec_864 as if effect for and sec_864 revproc_92_56 controls the final months of revproc_92_56 sec_3 these authorities state the following general methodology r d expenses that are incurred solely to meet legal requirements and that cannot reasonably be expected to generate gross_income beyond de minimus amounts outside that jurisdiction are allocated to the jurisdiction legally mandating the expenditure sec_864 revproc_92_56 sec_3 taxpayer had no legally mandated expenditures and made no such allocations in either tax_year next a portion of r d expenditures attributable to research activities conducted in the u s is allocated directly to u s source income and a portion of r d expenditures attributable to research activities conducted outside the u s is allocated to foreign_source_income sec_864 revproc_92_56 sec_3 ii pursuant to this rule taxpayer allocated percent of its r d expenses and percent of its r d expenses to u s source income these allocations are not in issue finally the remaining r d expenses are apportioned on the basis of gross_sales revenue or gross_income sec_864 revproc_92_56 sec_3 taxpayer elected to apportion its residual r d expenditures based upon the gross_sales method this amount is in issue sec_1_861-8 c and d describe the proper application of the gross_sales method see revproc_92_56 sec_3 in the context of the foreign_tax_credit computation sec_1_861-8 apportions r d deductions within each product category see sec_1_861-8 allocating r d deductions to classes of gross_income reasonably connected with two-digit sic code product categories between foreign and u s source income based on a comparison of the relative amounts of foreign and u s sales within each product category to total sales within that category sec_1_861-8 and d state look-through rules that consider certain controlled and uncontrolled party sales for purposes of the gross_sales method computation these sales include uncontrolled party sales that involve intangible_property licensed or purchased from the taxpayer with regard to controlled party sales sec_1_861-8 provides as follows for purposes of the gross_sales method of apportionment the sales from the product category or categories of the taxpayer shall be taken fully into account and the sales from the product category or categories of a corporation controlled by the taxpayer shall be taken into account if such corporation can reasonably be expected to benefit directly or indirectly through another member of the controlled_group_of_corporations to which taxpayer belongs from the taxpayer’s research expense connected with the product category or categories a corporation controlled by the taxpayer can reasonably be expected to benefit from the taxpayer’s research expense if the taxpayer can be expected to license sell or transfer intangible_property or secret processes to that corporation all of taxpayer’s cfcs qualified as controlled parties see sec_1 e ii c and d defining a corporation controlled by the taxpayer and uncontrolled party by reference to sec_267 or sec_993 taxpayer asserts that its nonmanufacturing cfcs are pure distributors that did not purchase license or otherwise receive transfer of the intangibles created by its r d expenses thus taxpayer argues that these controlled corporations could not reasonably be expected to benefit within the meaning of sec_1 e ii d from its r d conducted within its product category and as a result the cfc sales should not be considered for purposes of its gross sale method computation applications of the r d allocation and apportionment rules are highly fact specific for the reasons stated below and based on the facts as developed most notably product’s sophisticated and complex nature and the integral role of intangible_property in the cfcs’ service business we believe that the nonmanufacturing cfcs’ sales should be considered in taxpayer’s gross_sales method computation the following discussion also clarifies that the cfcs’ sales should include all of the cfcs’ product-related income including their service revenues the cfcs’ benefit from taxpayer’s r d expenses the cfcs’ participation in taxpayer’s service business indicates that they could reasonably have been expected to utilize taxpayer’s intangible_property and to benefit from its r d expenses moreover to the extent that the cfcs’ sales activities included modifying and adapting product to suit particular customers’ requirements these activities also imply a reasonable expectation of benefit from taxpayer’s r d the fact that taxpayer did not formally transfer any intangible_property to the cfcs does not affect these conclusions sec_1_861-8 applies to stated as well as unstated transfers of intangibles to controlled corporations see eg sec_1_861-8 example gross_sales method computation includes sales by controlled_corporation that receives technology as a contribution_to_capital for which no royalty is paid the cfcs’ sales include both their product sales and service revenues the facts indicate that taxpayer may be construing sec_1_861-8 in a manner that would exclude the cfcs’ service income from its gross_sales computation regardless of whether or not the cfcs benefitted from the taxpayers r d expenses presumably this position relies on a narrow literal reading of the term sales that somehow excludes services revenue for purposes of sec_1 e ii d to the extent taxpayer has asserted this position we do not believe that it is correct read in context sec_1_861-8 addresses sales from a taxpayer’s product category as defined by the sic_codes these sic code product categories include categories that refer to service activities see executive office of the president office of management and budget standard industry classification manual categories through the only reasonable manner in which to apply the gross_sales method to products within these service activity categories is to consider the service revenues to be the sales attributable to that activity see also sec_1_861-8 lease payments treated as sales receipts under the allocation and apportionment rules accordingly for purposes of sec_1_861-8 the cfcs’ sales include their product-related sales and service income the cfcs’ sales within taxpayer’s product category sec_1_861-8 requires a taxpayer’s gross_sales method computation to consider all of its controlled subsidiaries’ sales from the taxpayer’s product category in this case all of the cfcs’ product-related sales fell within taxpayer’s product category it should be noted however that this conclusion assumes that taxpayer determined its sic code product category x in a manner that includes its manufacturing sales and service businesses while the sic_codes differentiate manufacturing from sales activities the regulations require taxpayers that manufacture and sell their products to group all of these activities under the appropriate manufacturing sic code see sec_1_861-8 as stated the sic code categories also separately describe service activities while as a general_rule the regulations do not require service income to be subsumed under any related manufacturing category sec_1_861-8 directs taxpayers to allocate r d expenses to a single class_of_gross_income that includes multiple sic categories or all sic categories when the r d cannot be clearly identified with a single sic category based on the facts as developed taxpayer’s product-related r d related to all of its product-related activities accordingly taxpayer’s sic code x should include its product-related manufacturing sales and service businesses if you have any further questions please call irwin halpern senior technical reviewer branch office of the associate chief_counsel international
